Citation Nr: 0803592	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-25 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased disability rating for 
service-connected bilateral tinnitus, currently evaluated as 
10 percent disabling, to include the matter of entitlement to 
separate compensable evaluations for tinnitus in each ear.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1973 
to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two decisions of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas.  
Specifically, in June 2005, the RO denied the issue of 
entitlement to a disability rating greater than 10 percent 
for the service-connected bilateral tinnitus, to include the 
matter of entitlement to separate compensable evaluations for 
tinnitus in each ear.  Also, by a February 2006 rating 
action, the RO determined that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for hypertension had been received.  The RO 
reopened the previously denied claim but denied the 
underlying de novo issue of entitlement to service connection 
for hypertension.  

Although the RO has reopened the previously denied claim for 
service connection for hypertension, the Board is required to 
address this particular issue (e.g., the new and material 
claim) in the first instance.  The Board has the jurisdiction 
to address a new and material issue and to reach the 
underlying de novo claim.  If the Board determines that new 
and material evidence has not been received, the adjudication 
of the particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has already determined that new and 
material evidence sufficient to reopen the veteran's 
previously denied claim for service connection for 
hypertension has been received, the Board will proceed, in 
the following decision, to adjudicate this new and material 
issue in the first instance.  


FINDINGS OF FACT

1.  In June 2005, the RO denied the issue of entitlement to a 
disability rating greater than 10 percent for the 
service-connected bilateral tinnitus, to include the matter 
of entitlement to separate compensable evaluations for 
tinnitus in each ear.  

2.  Following receipt of notification of the June 2005 
decision, the veteran perfected a timely appeal with respect 
to the denial of his increased rating claim for his 
service-connected tinnitus, to include the matter of 
entitlement to separate compensable evaluations for tinnitus 
in each ear.  

3.  At the personal hearing conducted in October 2007, the 
veteran submitted a document in which he expressed his desire 
to withdraw from appellate review the issue of entitlement to 
a disability rating greater than 10 percent for the 
service-connected tinnitus, to include the matter of 
entitlement to separate compensable evaluations for tinnitus 
in each ear.  

4.  In a June 1995 decision, the RO denied service connection 
for hypertension.  After receiving notification of that 
determination, the veteran did not initiate an appeal of the 
denial.   
 
5.  The evidence received since the RO's June 1995 decision 
is both new and material and raises a reasonable possibility 
of substantiating the claim for service connection for 
hypertension.  

6.  The veteran exhibited hypertension in service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with 
respect to the claim for an increased rating for the 
service-connected tinnitus (to include the matter of 
entitlement to separate compensable evaluations for tinnitus 
in each ear) by the veteran have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2007).  

2.  The RO's June 1995 decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 1994); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(1994); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).   
 
3.  The evidence received since the RO's June 1995 
determination is new and material, and the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  

4.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating For Service-Connected Tinnitus

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2007).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2007).  

In June 2005 in the present case, the RO denied the issue of 
entitlement to a disability rating greater than 10 percent 
for the service-connected bilateral tinnitus, to include the 
matter of entitlement to separate compensable evaluations for 
tinnitus in each ear.  Following receipt of notification of 
the June 2005 decision, the veteran perfected a timely appeal 
with respect to the denial of that increased rating claim.  
Thereafter, and at the personal hearing conducted in October 
2007, the veteran submitted a document in which he expressed 
his desire to withdraw from appellate review the issue of 
entitlement to a disability rating greater than 10 percent 
for the service-connected tinnitus, to include the matter of 
entitlement to separate compensable evaluations for tinnitus 
in each ear.  

In view of the veteran's expressed desires, the Board 
concludes that further action with regard to this increased 
rating claim is not appropriate.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2007).  The Board does not have 
jurisdiction over this withdrawn issue and, as such, must 
dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  

II.  Whether New And Material Evidence Has Been Received 
Sufficient To Reopen A Previously Denied Claim For Service 
Connection For Hypertension

A.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for hypertension in the present case, as well as the 
underlying de novo issue, the Board concludes that the new 
law does not preclude the Board from adjudicating either of 
these matters.  This is so because the Board is taking action 
favorable to the veteran with regard to both aspects of the 
issue on appeal, and a decision at this point poses no risk 
of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

B.  Analysis

At the time of the June 1995 decision, the claims folder 
contained no competent evidence of diagnosed hypertension 
associated with the veteran's active military duty.  
Consequently, the RO denied service connection for 
hypertension.  One week later in June 1995, the RO notified 
the veteran of the decision.  Following receipt of such 
notification, the veteran failed to initiate an appeal of the 
denial of his hypertension claim, and the RO's June 1995 
decision, therefore, became final.  38 U.S.C.A. § 7105 (West 
1994); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1994); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2007).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claim for service connection for hypertension 
was filed in September 2005.  Therefore, the amended version 
of the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the June 1995 rating action, there was no 
competent evidence of a diagnosis of hypertension associated 
with the veteran's active military duty.  Importantly, 
additional records received since that prior decision include 
evidence of a diagnosis of hypertension.  In fact, in an 
August 2005 letter, a private physician explained that he has 
treated the veteran for hypertension since his first visit in 
October 1997.  

This medical evidence is clearly probative because, for the 
first time, competent evidence of a diagnosis of hypertension 
soon after the veteran's retirement from his active military 
duty has been presented.  (Available service personnel 
records reflect the veteran's retirement from active military 
duty in July 1994.)  The Board finds, therefore, that the 
additional evidence received since the prior final denial of 
service connection for hypertension in June 1995 raises a 
reasonable possibility of substantiating this issue.  See 
38 C.F.R. § 3.156(a) (2007).  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
veteran's claim for service connection for hypertension.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for hypertension has been received, the Board must 
now address the de novo issue of entitlement to service 
connection for this disability.  In this regard, the Board 
notes that service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Additionally, service connection for certain diseases, such 
as hypertension, may be established on a presumptive basis by 
showing that they manifested themselves to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

In the present case, the veteran asserts that his 
hypertension began during his active military duty.  In 
support of this contention, the veteran maintains that he had 
multiple episodes of elevated blood pressure readings during 
his active military duty.  See, e.g., October 2007 hearing 
transcript (T.) at 3-4, 6-7.  

Indeed, service medical records reflect multiples episodes of 
elevated blood pressure readings, including 150/90 (in June 
1976); 136/106, 140/94, 140/90, 142/102, 140/106, and 138/102 
(in September 1976); 140/100 (in October 1976); 140/90 (in 
June 1983); 150/96, 150/100, 148/98, 142/94, 146/94, and 
138/90 (in December 1983); and 136/92 (in September 1984).  A 
November 1985 entry indicates that the veteran's medical 
history included high blood pressure.  

A December 1987 in-service examination report notes that, 
although hypertension due to weight and salty foods had been 
found in 1976, no medication was required, and the veteran 
experienced a full recovery.  Subsequently dated service 
medical records include several borderline elevated blood 
pressure readings, including 140/88 in June 1989.  In 
addition, the report of the March 1994 retirement examination 
noted that the veteran had borderline high blood pressure 
from 1976 to the present, although no medication was needed.  
Two weeks after that examination, the veteran was found to 
have a blood pressure reading of 145/85.  

Post-service medical records reflect treatment for diagnosed 
hypertension.  Importantly, in an August 2005 letter, a 
private physician explained that he has treated the veteran 
for hypertension since his first visit in October 1997.  

The physician who conducted a VA hypertension examination in 
December 2005 and who reviewed the veteran's claims folder at 
that time concluded that the veteran's essential hypertension 
was "most likely secondary to Insulin-resistance and had 
[its] onset at about the same time as his diabetes 
mellitus."  The VA examiner noted that the private physician 
"fail[ed] . . . to mention . . . [in his August 2005 letter] 
that he [the doctor] had also diagnosed this veteran as 
having diabetes mellitus apparently around this same period 
of time."  In this regard, the Board also notes that, at the 
personal hearing conducted before the undersigned Veterans 
Law Judge at the RO in October 2007, the veteran testified 
under oath that he is only "pre-diabetic."  T. at 7.  
Furthermore, the claims folder contains no competent evidence 
of a diagnosis of diabetes mellitus.  

According to service medical records the veteran exhibited 
hypertension in service, he had several elevated or 
borderline elevated blood pressure readings during his active 
military duty, and hypertension was diagnosed again three 
years after the veteran's retirement from service.  According 
to VA regulations hypertension is a chronic disease process 
for VA compensation purposes.  38 C.F.R. § 3.309(a) (2007).  
Resolving all doubt in the veteran's favor, the Board 
concludes that service connection for hypertension is 
warranted.  


ORDER

A disability rating greater than 10 percent for 
service-connected bilateral tinnitus, to include the matter 
of entitlement to separate compensable evaluations for 
tinnitus in each ear, is dismissed.  

New and material evidence having been received to reopen the 
previously denied claim for service connection for 
hypertension, the appeal is granted to this extent.  

Service connection for hypertension is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


